DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 26 are currently pending.
The abstract submitted on 08/11/2020 is accepted.
The oath submitted on 08/11/2020 is accepted.
The drawings submitted on 08/11/2020 are accepted.
The IDS submitted on 09/15/2020 has been considered.
Foreign priority to Sweden 1800041-4 is noted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 7 – 11, 14 – 18, 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20200178252 A1) in view of Matsumara et al. (US 20200305146 A1).

Regarding claim 1, Li et al. discloses a wireless device, WD, (Li et al., FIG. 7a) configured to communicate with a network node (Li et al., [0042] in a wireless communications system, a base station and a terminal device may wirelessly communicate with each other by using an air interface resource, in relation to [0044] where in a 5th generation (5th-Generation, 5G) mobile communications technology system, the air interface resource includes bandwidth part included in a system frequency resource), the WD comprising a radio interface (Li et al., FIG. 7a, transceiving unit 702) and processing circuitry (Li et al., FIG. 7a, Processing unit 701) configured to: 
Li et al., [0062] for an uplink (UL), if both a subframe before frequency hopping and a subframe after the frequency hopping are used to transmit data on a physical uplink control channel (physical uplink control channel, PUCCH), or both a subframe before frequency hopping and a subframe after the frequency hopping are used to transmit data on a physical uplink shared channel (PUSCH), a guard time occupies the last symbol of the former subframe in relation to [0121] the transceiving unit is configured to receive information about a guard time that is sent by a network device and determine the guard time based on the information about the guard time that is received by the transceiving unit), 
apply a modified resource allocation that avoids resource allocation at two BWP edges (Li et al., [0064] in an NR system, a BWP adjustment requires different radio frequency retuning times in different cases in consideration of a bandwidth capability of a terminal device, where the BWP adjustment is not limited to a boundary of a subframe, and may be alternatively performed on an interior of the subframe in relation to [0121] the transceiving unit is configured to adjust a first frequency domain resource to a second frequency domain resource within the guard time determined by the processing unit).
Li et al. does not expressly disclose the modified resource allocation corresponding to a frequency hopping distance different from the configured frequency hopping distance; and transmit using the modified resource allocation.
et al., for example from an analogous field of endeavor (Matsumura et al., [0059] the radio base station reports to the user terminal about frequency offset information indicating frequency offset k of index #l (PRB or RE index) of an edge of the access BWP of the user terminal) discloses the modified resource allocation corresponding to a frequency hopping distance different from the configured frequency hopping distance (Matsumura et al., [0059] Index #l may be a PRB index or RE index of the opposite edge of the access BW from that of the first-hop frequency resource, in relation to [0060] the user terminal may determine index #l + k (the smallest PRB index or RE index) of the second-hop frequency resource, based on index #l of the edge of the access BWP and frequency offset k, where k is an integer); and 
transmit using the modified resource allocation (Matsumura et al., [0165] the control section may control transmission of an uplink control channel (long PUCCH and/or short PUCCH) in one slot or over a plurality of slots, in accordance with [0166] the control section may control frequency hopping of an uplink control channel in each slot, based on information related to frequency resources to which the uplink control channel is to be mapped (frequency resource information)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified resource allocation corresponding to a frequency hopping distance different from the configured frequency hopping distance; and transmit using the modified resource allocation as et al. with the system of Li et al. in order to control frequency hopping of the uplink control channel in each slot (Matsumura et al., [0169]).

Regarding claims 2, 9, Li et al. - Matsumura et al. disclose the two BWP edges are two BWP edges of a slot (Matsumura et al., [0168] the frequency resource information may include information indicating any of a frequency offset from the previous-hop frequency resource, and a frequency offset from an edge of a frequency band configured for the user terminal).  The motivation is the same as in claim 1.

Regarding claim 3, 10, Li et al. - Matsumura et al. disclose the resource allocation at the two BWP edges corresponds to a partial wrap around of resources (Matsumura et al., [0169] the control section may control frequency hopping of the uplink control channel in each slot, based on information indicating which one of frequency hopping in each slot as intra-slot frequency hopping [partial wrap around]).  The motivation is the same as in claim 1.

Regarding claim 4, 11, Li et al. - Matsumura et al. the modified resource allocation corresponds to at least one of: a frequency hopping distance that is one of shorter and longer than the configured frequency hopping distance (Matsumura et al., [0042] the intra-slot frequency hopping of a PUCCH may be a long PUCCH and the intra-slot frequency hopping can be similarly employed on other uplink channels/signals, such as a short PUCCH); and 
Matsumura et al., [0060] the user terminal may determine index #l + k (the smallest PRB index or RE index) of the second-hop frequency resource, based on index #l of the edge of the access BWP and frequency offset k, where k is an integer).  The motivation is the same as in claim 1.

Regarding claim 7, 14, Li et al. - Matsumura et al. disclose the processing circuitry is configured to one of apply the modified resource allocation and apply the configured frequency hopping distance based on a type of waveform (Matsumura et al., [0042] the intra-slot frequency hopping of a PUCCH may be a long PUCCH and the intra-slot frequency hopping can be similarly employed on other uplink channels/signals, such as a short PUCCH).  The motivation is the same as in claim 1.

Regarding claim 8, Li et al. discloses a method (Li et al., FIG. 3) implemented in a wireless device, WD (Li et al., FIG. 7a), the method comprising: 
if a configured frequency hopping distance results in a resource allocation at two bandwidth part, BWP, edges (Li et al., [0062] for an uplink (UL), if both a subframe before frequency hopping and a subframe after the frequency hopping are used to transmit data on a physical uplink control channel (physical uplink control channel, PUCCH), or both a subframe before frequency hopping and a subframe after the frequency hopping are used to transmit data on a physical uplink shared channel (PUSCH), a guard time occupies the last symbol of the former subframe in relation to [0121] the transceiving unit is configured to receive information about a guard time that is sent by a network device and determine the guard time based on the information about the guard time that is received by the transceiving unit), 
applying a modified resource allocation that avoids resource allocation at two BWP edges (Li et al., [0064] in an NR system, a BWP adjustment requires different radio frequency retuning times in different cases in consideration of a bandwidth capability of a terminal device, where the BWP adjustment is not limited to a boundary of a subframe, and may be alternatively performed on an interior of the subframe in relation to [0121] the transceiving unit is configured to adjust a first frequency domain resource to a second frequency domain resource within the guard time determined by the processing unit).
Li et al. does not expressly disclose the modified resource allocation corresponding to a frequency hopping distance different from the configured frequency hopping distance; and transmitting using the modified resource allocation.
Matsumara et al., for example from an analogous field of endeavor (Matsumura et al., [0059] the radio base station reports to the user terminal about frequency offset information indicating frequency offset k of index #l (PRB or RE index) of an edge of the access BWP of the user terminal) discloses the modified resource allocation corresponding to a frequency hopping distance different from the configured frequency hopping distance (Matsumura et al., [0059] Index #l may be a PRB index or RE index of the opposite edge of the access BW from that of the first-hop frequency resource, in relation to [0060] the user terminal may determine index #l + k (the smallest PRB index or RE index) of the second-hop frequency resource, based on index #l of the edge of the access BWP and frequency offset k, where k is an integer); and 
transmit using the modified resource allocation (Matsumura et al., [0165] the control section may control transmission of an uplink control channel (long PUCCH and/or short PUCCH) in one slot or over a plurality of slots, in accordance with [0166] the control section may control frequency hopping of an uplink control channel in each slot, based on information related to frequency resources to which the uplink control channel is to be mapped (frequency resource information)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified resource allocation corresponding to a frequency hopping distance different from the configured frequency hopping distance; and transmit using the modified resource allocation as taught by Matsumura et al. with the system of Li et al. in order to control frequency hopping of the uplink control channel in each slot (Matsumura et al., [0169]).

Regarding claim 15, Li et al. discloses a network node (Li et al., FIG. 8a) comprising a radio interface (Li et al., FIG. 8a, transceiving unit 802) and processing circuitry (Li et al., FIG. 8a, Processing unit 801) configured to: 
configure a wireless device, WD (Li et al., FIG. 7a), with a first frequency hopping distance that results in a resource allocation at two bandwidth part, BWP, edges (Li et al., [0062] for an uplink (UL), if both a subframe before frequency hopping and a subframe after the frequency hopping are used to transmit data on a physical uplink control channel (physical uplink control channel, PUCCH), or both a subframe before frequency hopping and a subframe after the frequency hopping are used to transmit data on a physical uplink shared channel (PUSCH), a guard time occupies the last symbol of the former subframe in relation to [0121] the transceiving unit is configured to receive information about a guard time that is sent by a network device and determine the guard time based on the information about the guard time that is received by the transceiving unit); and 
receive a transmission corresponding to a modified resource allocation that avoids the resource allocation at the two BWP edges (Li et al., [0064] in an NR system, a BWP adjustment requires different radio frequency retuning times in different cases in consideration of a bandwidth capability of a terminal device, where the BWP adjustment is not limited to a boundary of a subframe, and may be alternatively performed on an interior of the subframe in relation to [0121] the transceiving unit is configured to adjust a first frequency domain resource to a second frequency domain resource within the guard time determined by the processing unit).
Li et al. does not expressly disclose the modified resource allocation corresponding to a second frequency hopping distance different from the first frequency hopping distance.
Matsumara et al., for example from an analogous field of endeavor (Matsumura et al., [0059] the radio base station reports to the user terminal about frequency offset information indicating frequency offset k of index #l (PRB or RE index) of an edge of the access BWP of the user terminal) discloses the modified resource allocation corresponding to a second frequency hopping distance different from the first frequency hopping distance (Matsumura et al., [0059] Index #l may be a PRB index or RE index of the opposite edge of the access BW from that of the first-hop frequency resource, in relation to [0060] the user terminal may determine index #l + k (the smallest PRB index or RE index) of the second-hop frequency resource, based on index #l of the edge of the access BWP and frequency offset k, where k is an integer).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified resource allocation corresponding to a second frequency hopping distance different from the first frequency hopping distance as taught by Matsumura et al. with the system of Li et al. in order to control frequency hopping of the uplink control channel in each slot (Matsumura et al., [0169]).

Regarding claim 16, 22, Li et al. - Matsumura et al. disclose the two BWP edges are BWP edges of a slot (Matsumura et al., [0168] the frequency resource information may include information indicating any of a frequency offset from the previous-hop frequency resource, a frequency offset from a frequency resource configured through higher layer signaling, and a frequency offset from an edge of a frequency band configured for the user terminal).  The motivation is the same as in claim 15.

et al. - Matsumura et al. disclose the resource allocation at the two BWP edges corresponds to a partial wrap around of resources (Matsumura et al., [0169] the control section may control frequency hopping of the uplink control channel in each slot, based on information indicating which one of frequency hopping in each slot as intra-slot frequency hopping [partial wrap around]).  The motivation is the same as in claim 15.

Regarding claim 18, 24, Li et al. - Matsumura et al. disclose the modified resource allocation corresponds to at least at least one of: a frequency hopping distance that is one of shorter and longer than the configured first frequency hopping distance (Matsumura et al., [0042] the intra-slot frequency hopping of a PUCCH may be a long PUCCH and the intra-slot frequency hopping can be similarly employed on other uplink channels/signals, such as a short PUCCH); and 
a resource allocation at one BWP edge of the two BWP edges (Matsumura et al., [0060] the user terminal may determine index #l + k (the smallest PRB index or RE index) of the second-hop frequency resource, based on index #l of the edge of the access BWP and frequency offset k, where k is an integer).  The motivation is the same as in claim 15.

Regarding claim 21, Li et al. discloses a method (Li et al., FIG. 3) implemented in a network node (Li et al., FIG. 8a), the method comprising: 
configuring a wireless device, WD (Li et al., FIG. 7a), with a first frequency hopping distance that results in a resource allocation at two bandwidth part, BWP, Li et al., [0062] for an uplink (UL), if both a subframe before frequency hopping and a subframe after the frequency hopping are used to transmit data on a physical uplink control channel (physical uplink control channel, PUCCH), or both a subframe before frequency hopping and a subframe after the frequency hopping are used to transmit data on a physical uplink shared channel (PUSCH), a guard time occupies the last symbol of the former subframe in relation to [0121] the transceiving unit is configured to receive information about a guard time that is sent by a network device and determine the guard time based on the information about the guard time that is received by the transceiving unit); and 
receiving a transmission corresponding to a modified resource allocation that avoids the resource allocation at the two BWP edges (Li et al., [0064] in an NR system, a BWP adjustment requires different radio frequency retuning times in different cases in consideration of a bandwidth capability of a terminal device, where the BWP adjustment is not limited to a boundary of a subframe, and may be alternatively performed on an interior of the subframe in relation to [0121] the transceiving unit is configured to adjust a first frequency domain resource to a second frequency domain resource within the guard time determined by the processing unit).
Li et al. does not expressly disclose the modified resource allocation corresponding to a second frequency hopping distance different from the first frequency hopping distance.
Matsumara et al., for example from an analogous field of endeavor (Matsumura et al., [0059] the radio base station reports to the user terminal about frequency offset information indicating frequency offset k of index #l (PRB or RE index) of an edge of the access BWP of the user terminal) discloses the modified resource allocation corresponding to a second frequency hopping distance different from the first frequency hopping distance (Matsumura et al., [0059] Index #l may be a PRB index or RE index of the opposite edge of the access BW from that of the first-hop frequency resource, in relation to [0060] the user terminal may determine index #l + k (the smallest PRB index or RE index) of the second-hop frequency resource, based on index #l of the edge of the access BWP and frequency offset k, where k is an integer).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified resource allocation corresponding to a second frequency hopping distance different from the first frequency hopping distance as taught by Matsumura et al. with the system of Li et al. in order to control frequency hopping of the uplink control channel in each slot (Matsumura et al., [0169]).

Claims 5, 12, 19, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. - Matsumara et al. as applied to claim 1 or 15 above, and further in view of Zhao (US 20200259521 A1).

Regarding claim 5, 12, 19, 25, Li et al. - Matsumara et al. do not expressly disclose the two BWP edges are two BWP edges of a slot and the modified resource allocation corresponds to at least one of: a resource allocation of another slot preceding 
Zhao for example from an analogous field of endeavor (Zhao, [0086] a base station can also assign different BWPs to different terminals according to capabilities and needs of the terminals) discloses the two BWP edges are two BWP edges of a slot and the modified resource allocation corresponds to at least one of: a resource allocation of another slot preceding the slot (Zhao, [0132] when uplink transmission frequency hopping is performed, a second frequency domain resource position after the frequency hopping is determined according to the frequency hopping configuration and a first frequency domain resource position before the frequency hopping); 
a mirroring of the resource allocation of another slot preceding the slot (Zhao, [0153] a mirror position of the first frequency domain resource position in the first frequency hopping subband is calculated); and a frequency hopping distance that is equal to a negative value of the configured frequency hopping distance (Zhao, [0153] the mirror position is the second frequency domain resource position).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a resource allocation of another slot preceding the slot; a mirroring of the resource allocation of another slot preceding the slot; and a frequency hopping distance that is equal to a negative value of the configured frequency hopping distance as taught by with the system of Li et al. - et al. in order to improve the efficiency of completing uplink transmission frequency hopping (Zhao, [0155]).

Claims 6, 13, 20, 26, are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. - Matsumara et al. as applied to claim 1 or 15 above, and further in view of Zhang et al. (US 20200213161 A1).

Regarding claim 6, 13, 20, 26, Li et al. - Matsumara et al. do not expressly disclose the modified resource allocation corresponds to a discontinuous transmission. 
Zhang et al., for example from an analogous field of endeavor (Zhang et al., [0074] a frequency band may include at least one of: a physical resource block (PRB), a frequency domain subband, a bandwidth part, or a frequency domain bandwidth of a component carrier frequency) discloses the modified resource allocation corresponds to a discontinuous transmission (Zhang et al., [0075] if the frequency domain positions occupied by the reference signal are PRB1, PRB3 and PRB4, or PRB1 and PRB3, etc., it is considered that discontinuous frequency bands exist among the frequency domain positions occupied by the reference signal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a resource allocation of another slot preceding the slot; a mirroring of the resource allocation of another slot preceding the slot; and a frequency hopping distance that is equal to a negative value of the configured frequency hopping distance as taught by with the system of Li et al. - et al. in order to improve the efficiency of completing uplink transmission frequency hopping (Zhang [0155]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takeda et al. (US 20200295913 A1) is cited to show DL/UL BWP pairs each arranged unevenly on an upper limit side of the frequency band of the carrier (cell) where the DL/UL BWP pairs are each arranged by being shifted from a center frequency of the carrier to an upper limit frequency of the carrier and arranged so as to include the upper limit frequency of the carrier, the DL/UL BWP pairs are arranged by being aligned with the upper limit frequency of the carrier or edges of the frequency bands of the DL/UL BWP pairs match with an edge of the frequency band of the carrier, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L.P./Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416